DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 16, 2021 in which claims 1, 8, and 15 have been amended.  Claims 2, 9, and 16 have been canceled.  Therefore, claims 1, 3-8, 10-15, and 17-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
establish member share accounts for respective members of a virtual share exchange (VSE) for sharing payment of member healthcare bills across the member share accounts, and provider accounts for healthcare providers issuing the member healthcare bills, 
store share deposits for the members in the member share accounts along with time stamps of the share deposits, 
receive member healthcare bills issued by medical providers and 
automatically process the member healthcare bills for payment in chronological order by transferring funds from the different member share accounts in an alternating fashion to the provider accounts based upon the stored time stamps for the deposits, and 
so that the funds are allocated by oldest dollars received to oldest bills received, and
generate a graphical user interface (GUI) displaying member share account balances aggregated across the member share accounts,
distributed funds received and funds used, and member share account balances for individual member share accounts with funds allocated by oldest dollars received,
in real time as the member healthcare bills are processed; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “memory”, “processor”, and “display”, to perform the “establishing”, “storing”, “receiving”, “processing”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 3-7, 10-14, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 3-7, 10-14, and 17-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1, 3-8, 10-15, and 17-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, and 17-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Meggs, U.S. Patent Application Publication Number 2006/0111934; in view of Ivanoff, U.S. Patent Application Publication Number 2016/0103965; Lanier, U.S. Patent Application Publication Number 2004/0034583.
As per claim 1, 
Meggs explicitly teaches:  
a memory and a processor configured to cooperate with the memory to establish member share accounts for respective members of a virtual share exchange (VSE) for sharing payment of member healthcare bills across the member share accounts, and provider accounts for healthcare providers issuing the member healthcare bills, (Meggs 2006/0111934 at paras. 34-36) ("In order to effectively manage a VSE, members must 
generate a graphical user interface (GUI) displaying member share account balances aggregated across the member share accounts, (Meggs at paras. 27-29 and 53-55)
in real time as the member healthcare bills are processed.  (Meggs at paras. 27-29 and 53-55)

Meggs does not teach, however, Ivanoff explicitly teaches: 
	store share deposits for the members in the member share accounts along with time stamps of the share deposits, (Ivanoff 2016/0103965 at paras. 41-43) ("Each transaction identified in the collected historical data is date/time stamped so that a longitudinal portrayal can be created of a given visit from the time the initial visit charge is incurred until the visit charge is ultimately resolved.")
receive member healthcare bills issued by medical providers and (Ivanoff 2016/0103965 at paras. 41-43) ("Each transaction identified in the collected historical data is date/time stamped so that a longitudinal portrayal can be created of a given visit 
so that the funds are allocated by oldest dollars received to oldest bills received, and (Ivanoff at paras. 218-220) (" rules may specify an order of applying payment to the current amount due. The current amount due may comprise payments for previously accepted/configured financing plans as well as the current visit charges. The payment may be applied to the oldest financing plans first. Or another ordering may be specified, according to preferences and/or settings defined by the system, the client provider, and/or an asset holder. A posting file may be generated to inform the respective billing system(s) of which accounts or charges the payment should be applied.")
distributed funds received and funds used, and member share account balances for individual member share accounts with funds allocated by oldest dollars received, (Ivanoff at paras. 167-170) (the account overview area 902 displays a brief overview of a current balance on the account (including all managed accounts), a statement balance (including all managed accounts), a next payment date, and a next statement date.  The autopay overview area 904 displays information relating to payments (or amounts of money) that are pending to be automatically deducted from a preconfigured payment vehicle (e.g., the guarantor's credit card, debit card, bank account, or Health Savings Account) or according to a preconfigured payment methodology for existing financing plans as well as preset payment arrangements for current statement charges.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs and Ivanoff to provide for storing and displaying share deposits of members and 

Meggs and Ivanoff do not explicitly teach, however, Lanier explicitly teaches: 
	automatically process the member healthcare bills for payment in chronological order by transferring funds from the different member share accounts in an alternating fashion to the provider accounts based upon the stored time stamps for the deposits, and (Lanier 2004/0034583 at paras. 47-49 and 75-77) ("In one embodiment, the electronic check transaction processing system 140 comprises a fund transfer scheduler 252 that integrates the plurality of transactions of the plurality of subscribers and queues the payments in a chronological order. The scheduler 252 then, facilitated by a calendar 254, sends the fund transfer instructions to the external system 152 as the payment dates are encountered.")  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for processing member bills because it provides the customer with more flexibility in payment options with flexible payment schedule, thereby improving the manner in which business can be conducted by the merchant.  (Ivanoff at Abstract and paras. 6-9).
As per claim 3, Meggs and Ivanoff do not explicitly teach, however, Lanier explicitly teaches:  wherein the processor is further configured to process the member healthcare bills for payment in chronological order of dates of service associated with the member healthcare bills.  (Lanier 2004/0034583 at paras. 47-49 and 75-77) ("In one 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for processing member bills because it provides the customer with more flexibility in payment options with flexible payment schedule, thereby improving the manner in which business can be conducted by the merchant.  (Ivanoff at Abstract and paras. 6-9).
As per claim 4, Meggs does not explicitly teach, however, Ivanoff explicitly teaches:  wherein the processor is further configured to calculate a total of reserve funds available for the VSE across all of the member share accounts based upon unrestricted funds in the member share accounts and pending received member healthcare bills.  (Ivanoff at paras. 130-135 and 168-170) ("The autopay overview area 904 displays information relating to payments (or amounts of money) that are pending to be automatically deducted from a preconfigured payment vehicle (e.g., the guarantor's credit card, debit card, bank account, or Health Savings Account) or according to a preconfigured payment methodology for existing financing plans as well as preset payment arrangements for current statement charges.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
As per claim 6, Meggs does not explicitly teach, however, Ivanoff explicitly teaches:  wherein the processor is further configured to generate the GUI to display unused funds in the member share accounts grouped by month based upon the time stamp of deposit.  (Ivanoff at paras. 180-182) ("The visits batching engine 1014 may associate all visits for a given guarantor (or group of linked guarantors) during a specific period of time (e.g., monthly) and present this aggregated pool of obligations as a batch of open charges and/or an open charges balance for payment or for financing. The visits batching engine may compile visit data and/or visit charge information for the statement engine 1016.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for displaying and managing unused member funds because it allows for analysis and determination of flexible financing options for patients to pay for healthcare services.  (Ivanoff at Abstract and paras. 6-9).
As per claim 7, Meggs does not explicitly teach, however, Ivanoff explicitly teaches:  wherein the processor is further configured to calculate and bill the share deposits by month having a collective total higher than an average monthly amount of received member healthcare bills.  "(Ivanoff at paras. 58-61) ("" The amount for current open charges (e.g., an open charges balance) for each statement period's visits can be financed according to a new financing plan with unique terms, which may be preset 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for calculating bill share deposits because it allows for analysis and determination of flexible financing options for patients to pay for healthcare services.  (Ivanoff at Abstract and paras. 6-9).
Claims 8, 10-11, and 13; and 15, 17-18, and 20 are substantially similar to claims 1, 3-4, and 6, thus, they are rejected on similar grounds.
Claim 14 is substantially similar to claim 7, thus, it is rejected on similar grounds.

Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Meggs, U.S. Patent Application Publication Number 2006/0111934; in view of .
As per claim 5, Meggs, Ivanoff, and Lanier do not explicitly teach, however, Potter explicitly teaches:  wherein the processor is further configured to prohibit transferring of member share account funds deposited in a given month for payment of a member healthcare bill until all member share account deposits from any proceeding months have been extinguished.  "(Potter WO 2007/092310 at paras. 121-127) (""The transaction module 144 may delay final funds transfer and/or payout until sufficient funds are received. Alternatively, the transaction module 144 may execute an algorithm to determine how to distribute the available funds. The establishing member of the payment pool and/or treasurer may input rules to guide transaction module 144 on how to process transfers and/or payouts under this condition. Transaction module 144 may also have default processing rules.  In addition or alternatively, transaction module 144 may request transfer of funds from accounts of members with outstanding debts to the payment pool account. In an embodiment, a request is sent to the member to approve the transfer prior to any actual transfer of funds. Alternatively, the transfer of funds occurs automatically.  In step 978, account information for the payment pool and members is updated."")"
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, Lanier, and Potter to provide for transfer of member share deposits 
Claims 12 and 19 are substantially similar to claim 5, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on December 16, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-8, 10-15, and 17-20, Examiner notes the following:
Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that a GUI configuration, in addition to various associated processing, advantageously provides a technical improvement of a graphical user interface that allows users to confirm that utilization of member funds are as directed and that regulatory statutes with regard to the VSE are being complied with across potentially tens of thousands of member accounts and hundreds of thousands of member healthcare bills, and all in real time, which would not be possible with prior VSE configurations.
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “memory”, “processor”, and “display” - to perform the “establishing”, “storing”, “receiving”, “processing”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to 
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 3-8, 10-15, and 17-20, Examiner notes that the previously cited references cover the newly amended claims as noted above in the instant rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698